NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with 
                                       Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                    Argued April 22, 2009
                                    Decided June 25, 2009

                                            Before

                                DANIEL A. MANION, Circuit Judge

                                MICHAEL S. KANNE, Circuit Judge

                                DIANE S. SYKES, Circuit Judge


Nos. 08‐2141 & 08‐3699

MANUEL VERDIN DE LEON,                               Petitions for Review of an Order of the
         Petitioner,                                 Board of Immigration Appeals.

       v.                                            No. A90‐429‐257

ERIC H. HOLDER, JR., 
Attorney General of the United States,
            Respondent.

                                           ORDER

        Petitioner Manuel Verdin De Leon, a Mexican citizen, pleaded guilty in Wisconsin
state court to engaging in sexual intercourse with a minor.  That guilty plea resulted in an
order of removal, which the petitioner challenges.  We deny his petitions for review.

       The petitioner entered the United States illegally in 1984 at age 15, but was granted
permanent‐resident status in December 1990.  When that status was awarded, however, the
government did not know that the petitioner, then 21, had engaged in sexual intercourse
with a 15‐year‐old girl two weeks before.  The incident resulted in a 1991 conviction for
Nos. 08‐2141 & 08‐3699                                                                      Page 2

second‐degree sexual assault of a child under section 948.02(2) of the Wisconsin Statutes
(2005), which criminalizes sexual contact or intercourse with anyone under 16.  The
petitioner was sentenced to a five‐year, suspended term of imprisonment and three years’
probation.

        The Department of Homeland Security (“DHS”) learned about the conviction in 2002
when the petitioner reentered the United States from Mexico.  DHS initiated removal
proceedings and charged that the petitioner’s 1991 conviction made him subject to removal
on two independent bases: (1) he was convicted of an aggravated felony, specifically, sexual
abuse of a minor, see INA §§ 237(a)(2)(A)(iii), 101(a)(43)(A); 8 U.S.C. §§ 1227(a)(2)(A)(iii),
1101(a)(43)(A); and (2) he was convicted of a crime involving moral turpitude committed
within five years after the date of his admission and for which a sentence of one year or
longer was imposed, see INA § 237(a)(2)(A)(i); 8 U.S.C. § 1227(a)(2)(A)(i).  The petitioner,
through counsel, conceded that he was removable on the second ground but argued with
respect to that charge that he was eligible for a waiver of removal under former INA
§ 212(c).  As for the first charge, the petitioner argued that his conviction did not qualify as
sexual abuse of a minor.  He also argued that even if his crime could be characterized as
sexual abuse of a minor, he still should be eligible for a waiver of removal under § 212(c),
despite the contrary holding of the Board of Immigration Appeals (“BIA”) in In re Blake, 23
I. & N. Dec. 722, 729 (BIA 2005).  Finally, the petitioner insisted that DHS could not rely on
the sexual‐abuse charge to deny him a waiver since the agency also had charged him with
removability premised on the waiver‐eligible characterization of his conviction as one for a
crime involving moral turpitude. 

        An immigration judge (“IJ”) ordered the petitioner removed.  The IJ concluded that
under the Immigration and Nationality Act, a violation of WIS. STAT. § 948.02(2) qualifies as
sexual abuse of a minor and thus is an aggravated felony.  It follows, said the IJ, that under
In re Blake the petitioner is ineligible for § 212(c) relief.  Like the IJ, the BIA concluded that
relief under § 212(c) is unavailable because the crime constitutes sexual abuse of a minor. 
The petitioner moved for the BIA to reconsider, arguing that it had not addressed whether
the alternative charge of being convicted of a crime involving moral turpitude rendered him
eligible for § 212(c) relief.  The BIA denied the motion, reasoning that In re Blake, 23 I. & N.
Dec. at 728‐29, resolves that very question against the petitioner and holds that an alien
convicted of sexual abuse of a minor is ineligible for § 212(c) relief even though a waiver
generally is available to someone convicted of a crime involving moral turpitude.  The
petitioner challenges both the BIA’s initial decision and its denial of his motion to
reconsider.   

            The petitioner concedes that he is subject to removal, and in this court he argues only
that he should be eligible for a § 212(c) waiver notwithstanding In re Blake.  According to the
Nos. 08‐2141 & 08‐3699                                                                           Page 3

petitioner, his situation is distinguishable from In re Blake because in that case the
government had relied upon just one ground of removal (a conviction for sexual abuse of a
minor) while in this instance DHS has also charged a second, alternative ground (conviction
for a crime involving moral turpitude) for which § 212(c) relief is available.  We have
jurisdiction to review the petitioner’s argument because it raises a question of law by
challenging the BIA’s interpretation of its own precedent as well as our precedent.  See
Huang v. Mukasey, 534 F.3d 618, 620 (7th Cir. 2008).  We review questions of law de novo. 
Gattem v. Gonzales, 412 F.3d 758, 763 (7th Cir. 2005).               

        At this point, we must review briefly why we and the BIA have concluded that an
alien convicted of sexual abuse of a minor does not qualify for a waiver of removal under
§ 212(c).  Section 212(c) gave the Attorney General the discretion to permit reentry of a
permanent resident alien who departed after living in the United States for a statutorily
defined period following conviction for a crime that otherwise would have led to exclusion
(now inadmissibility) under INA § 212(a).  INA § 212(c); 8 U.S.C. § 1182(c); Zamora‐Mallari
v. Mukasey, 514 F.3d 679, 683‐84 (7th Cir. 2008); Valere v. Gonzales, 473 F.3d 757, 759 (7th Cir.
2007).  Courts, and ultimately the BIA, extended the scope of § 212(c) to permanent resident
aliens who never left the United States but nonetheless faced deportation (now removal)
because of a conviction that would lead to exclusion under § 212(a).  See 8 C.F.R. § 1212.3;
Zamora‐Mallari, 514 F.3d at 683‐87; Valere, 473 F.3d at 759‐61.  (Although DHS apparently
discovered the petitioner’s conviction when he returned from a trip to Mexico in 2002, he
was not charged with inadmissibility due to that conviction.  Instead, he was charged with
being removable on the basis of the conviction.)  On April 24, 1996, Congress eliminated
§ 212(c) relief for aggravated felonies, and later that year it eliminated § 212(c) relief entirely. 
See Antiterrorism and Effective Death Penalty Act, Pub. L. No. 104‐132, § 440(d), 110 Stat.
1214, 1277 (1996); Illegal Immigration Reform and Immigrant Responsibility Act, Pub. L.
No. 104‐208, 110 Stat. 3009‐597 (1996).  But repeal of § 212(c) did not preclude the
petitioner’s application because the waiver remains available for aliens convicted before the
date of its repeal.  See 8 C.F.R. § 1212.3(f)(4)(i), (5); INS v. St. Cyr, 533 U.S. 289, 326 (2001).       

        In In re Blake, 23 I. & N. Dec. at 727‐29, the BIA concluded that an alien convicted of a
crime that qualifies as sexual abuse of a minor cannot seek relief under § 212(c) because
sexual abuse of a minor does not have a statutory counterpart in § 212(a).  The BIA reasoned
that a crime involving moral turpitude, which is included in § 212(a)(2)(A)(i)(I), is not a
statutory counterpart to sexual abuse of a minor because the two categories of crimes are
not “substantially equivalent” even though some crimes—as is true in this case—would fit
both categories.  We have twice upheld the BIA’s reasoning, Zamora‐Mallari, 514 F.3d at 691‐
92; Valere, 473 F.3d at 761‐62, which explains the petitioner’s resort to the argument that his
case is the exception because he was charged with two, not one, grounds for removal.    
Nos. 08‐2141 & 08‐3699                                                                  Page 4

        The petitioner’s argument is meritless.  His conviction, whether labeled a crime
involving moral turpitude or an aggravated felony, subjects him to removal.  And relief
under § 212(c) is unavailable to any alien that is “removable . . . on a ground which does not
have a statutory counterpart in section 212.”  8 C.F.R. § 1212.3(f)(5) (emphasis added).  Thus,
because the petitioner is removable on a ground—a conviction for sexual abuse of a
minor—that lacks a statutory counterpart in § 212(a), it does not matter that he was charged
with removal based on another ground that does have a statutory counterpart.  The
petitioner does not cite any support for his argument that § 212(c) relief should be available
to an alien unless every ground for removal lacks a statutory counterpart in § 212(a).  Nor
does he explain why he should benefit from being charged with an additional ground for
removal that does have a statutory counterpart, while an alien who was charged only with
sexual abuse of a minor would not be eligible for § 212(c) relief. 

       Accordingly, we DENY the petitions for review.